Guerby, J.
1. The jury were authorized to find, under the evidence, that, the share-cropper had complied with his contract, and that the landlord refused, after demand, to make settlement. Under such facts the cropper was entitled to a verdict and judgment for his contracted part of the crop produced, after deducting therefrom the advances made to him by the landlord.
2. An assignment of error on a quoted - extract from a charge to the jury will not be considered by this court, when it fails to point out wherein the quoted charge was erroneous, or why it should not have been given, and wherein it was prejudicial to the complaining party; the charge as a whole not being set out or made a part of the record.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.